Citation Nr: 0317897	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  94-18 850	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.

(The issues of whether new and material evidence has been 
submitted to reopen the veteran's claim for entitlement to 
service connection for low back disorder and entitlement to 
an increased rating in excess of 10 percent for cervical 
strain are the subject of a separate appellate action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1984 to September 1984 and served on active duty from 
January 1987 to October 1989.  Between these two periods the 
veteran also served in the Marine Corps Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1993 decision of the Los Angeles, California, 
Regional Office (Los Angeles RO) of the Department of 
Veterans Affairs (VA).  The veteran and his former wife 
testified at a May 1994 RO hearing; a copy of the hearing 
transcript is associated with the claims file.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The notice and duty to assist provisions of the 
VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code and do not appear to apply in vocational 
rehabilitation benefits which are governed by Chapter 31.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Review of the evidentiary record shows that the San Diego, 
California Regional Office (San Diego RO) found that the 
veteran was entitled to Chapter 31 services in 1989.  Because 
the veteran moved to the Los Angeles area, a feasibility 
determination was not rendered until February 1991.  At that 
time, a vocational goal was determined unlikely by the 
counseling psychologist due to the severity of the veteran's 
service-connected seizure disorder.  In May 1992, the veteran 
entered Pepperdine University.  In December 1992, the veteran 
reapplied for Chapter 31 services and was re-evaluated by the 
Los Angeles RO, which determined that a vocational goal again 
was infeasible based on the recent rating increase for the 
veteran's seizure disorder.  In May 1993, the veteran 
received an Associate of Arts degree in Liberal Arts from 
Palomar College.  

New medical evidence was obtained on June 15, 1993, 
describing the severity of the veteran's seizure disorder.  
The same day, the Los Angeles RO again determined a 
vocational goal was not medically feasible, noting that the 
veteran had between 12 and 15 seizures per week.  A statement 
submitted by the veteran, in August 1993, the Board construes 
as a notice of disagreement (NOD) to that determination.  At 
a May 1994 RO hearing, the veteran again indicated his 
disagreement with denial of Chapter 31 benefits.  In a June 
1994 rating decision, the Los Angeles RO assigned an 80 
percent rating for the veteran's seizure disorder, effective 
from July 1992, due to the severity and frequency of his 
seizures.  In August 1995, the veteran earned a Bachelor of 
Science (BS) degree in Business Administration from 
Pepperdine University.  

In 1995, the veteran reapplied for Chapter 31 services.  On 
the basis of a September 1995 re-evaluation which revealed 
that the veteran could work in a non-hazardous environment 
provided that his job permitted regular hours and sleep, the 
veteran was found employable and was offered placement 
assistance due to his qualifications and work experience.  
The veteran, however, refused placement services and 
persisted in his demand for "retroactive induction" for all 
expenses incurred at Pepperdine University.  In October 1995, 
additional training under Chapter 31 was denied, as the 
veteran was found employable with his current level of 
education and work experience.  The veteran continued to 
press for "retroactive induction" for all expenses in his 
then pursuit of a Masters in Business Administration (MBA) 
degree at National University, in addition to all expenses 
associated with his attendance at a law school of his choice 
in the future.  

In a July 1996 decision, the Board found that the veteran 
warranted a 100 percent rating for his seizure disorder.  The 
Board noted in that decision that the veteran wanted to 
initiate an appeal of the denial of vocational benefits.  

In an August 1996 rating decision, the Los Angeles RO 
implemented the Board's July 1996 decision and assigned a 100 
percent rating, effective from January 20, 1992.  Following a 
July 1998 meeting between the vocational rehabilitation and 
counseling officer and Compensation and Pension (CP), it was 
decided that the September 1995 medical evaluation was 
sufficient to determine reasonable feasibility, 
retroactively.  In September 1998, the veteran earned his MBA 
from National University in Los Angeles.  Based on an October 
1998 re-evaluation, it was determined that reasonable 
feasibility could be established from November 1995 in view 
of the September 1995 evaluation.  The vocational goal of 
administrative assistant was found suitable under Chapter 31.  
The veteran's MBA program, which the veteran started in 
August 1996, was determined to be a suitable training 
objective and the veteran was notified of the approval of his 
MBA program.  

In February 1999, the Los Angeles RO notified the veteran 
that the BS program could not be supported under Chapter 31, 
since a program goal had been determined to be infeasible 
during the time of his attendance at Pepperdine University.  

In an April 1999 letter of reminder, the veteran's 
representative indicated the veteran wished to persist in his 
appeal of the denial of training benefits for his BS at 
Pepperdine University completed in August 1995.  The same 
month, the veteran filed an NOD to that determination and he 
perfected his appeal in August 1999.  In the interim, in June 
1999, the veteran was determined to be rehabilitated, as he 
was working as an auditor and had been admitted to the 
University of Miami's doctoral business program.

The Board further observes that while the statement of the 
case provided to the veteran in August 1999, addresses the 
veteran's claim under 38 C.F.R. §§ 21.1, 21.53(d) and 
21.53(e) (2002), it does not set forth the law and 
regulations pertaining to retroactive vocational 
rehabilitation benefits.  The veteran must be apprised of the 
regulatory provisions which had an effect on his claim in 
order to ensure that his due process rights are not violated.  
In particular, since the record includes a VA's determination 
that a vocational goal was infeasible, when the facts show 
that the veteran continued to attend classes, work and earned 
a BS during the subject time period.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

The RO should furnish the veteran and his 
representative with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 2002), which 
summarizes the pertinent evidence and 
sets forth all of the applicable legal 
criteria pertinent to this appeal, to 
include the governing criteria for 
retroactive vocational rehabilitation 
benefits.  This document should further 
reflect detailed reasons and bases for 
the decision reached, specifically 
addressing the rationale for VA's 
determination that a vocational goal was 
infeasible, when the facts show that the 
veteran continued to attend classes, work 
and earned a BS at Pepperdine University 
during the subject time period.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purpose 
of this remand is to ensure due process.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




